Citation Nr: 1824729	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 10 percent from February 11, 2014 for right ankle disability.

2. Entitlement to a rating in excess of 10 percent from February 11, 2014 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2015, the Veteran testified at a Board hearing via videoconference before a Veterans Law Judge (VLJ) of the Board.  The complete transcript of the hearing is associated with the record.

However, during the appeal's pendency, the VLJ who conducted the December 2015 hearing recently retired.  As a claimant is entitled to a final decision of his claim made by the VLJ who conducted the hearing on appeal, in February 2018, the Veteran was notified of his right to an additional hearing before a new judge. See 38 U.S.C.§ 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  As the Veteran has not responded, the Board will assume that he does not want another hearing and proceed to make a decision on the issues addressed herein based on the appellate record by the undersigned judge.

This case was previously before the Board in February 2016 where it was remanded for additional evidentiary development.  The matter has properly returned to the Board for appellate consideration.

As a final matter, the Board notes that in a May 2016 correspondence to the Board, the Veteran indicated that he wanted to clarify the period on appeal stating, "I'm not appealing the decision prior to 2/14/14. The word prior is not correct." See Correspondence dated May 2016 and Appellant's Post-Remand Brief dated September 2017.  Thus, the Board notes that an initial noncompensable rating prior to February 14, 2014 will not be addressed.  The issue on the title page has been updated accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   


FINDINGS OF FACT

1. The Veteran's right ankle disability did not result in any ankylosis, marked limitation of motion, malunion of os calcis or astragalus, or astragalectomy.

2. The Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level IV in each ear, and when applied to Table VII, results are consistent with a 10 percent disability rating.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2017).

2. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Right Ankle Disability

In a May 2012 rating decision, the Veteran was granted service connection and assigned a noncompensable evaluation for his right ankle disability.  Thereafter, in a February 2014 rating decision, the RO increased the rating to 10 percent under Diagnostic Code 5010-5271, effective February 11, 2014.  The Veteran disagrees with the assigned rating and asserts that he is entitled to a higher rating from February 11, 2014. See May 2016 Correspondence.  

Diagnostic Code 5010 evaluates degenerative arthritis under Diagnostic Code 5003, which in turn evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case Diagnostic Code 5271.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, set forth relevant provisions.

Diagnostic Code 5270 evaluates ankylosis of the ankle.  No VA examiner has diagnosed ankylosis of the right ankle, and VA treatment records fail to suggest the presence of ankylosis of the right ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5271 evaluates range of motion in the ankle.  A 10 percent rating is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.

Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint of the right ankle.  No VA examiner has diagnosed ankylosis of the subastragalar or tarsal joint, and VA treatment records fail to suggest the presence of ankylosis of the subastragalar or tarsal joint.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  The medical record does not document malunion of the os calcis or astragalus of the right ankle. Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  The medical record does not document removal of the talus bone of the right ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable and "moderate" means of average or medium quantity. See Webster's II New College Dictionary, 670 (2012).

In February 2014, the Veteran was afforded a VA examination.  He reported a right ankle fracture in 2012 and that he had more pain.  On examination, he demonstrated right ankle plantar flexion to 40 degrees with pain, and dorsiflexion (extension) to 15 degrees with pain.  Repetitive use testing did not result in any additional limitation of motion, but did result in less movement than normal, weakened movement and pain on movement of the right ankle.  Localized tenderness or pain on palpation was indicated.  He retained 3/5 right ankle strength on flexion and normal 5/5 on extension with no muscle atrophy.  The examiner specifically found that the Veteran did not have ankylosis.  The examiner indicated that the Veteran had never undergone right ankle surgery.  The examiner indicated that the Veteran used a crutch because of residuals of stroke.  Accompanying X-rays documented arthritis of the right ankle and the examiner noted healing fracture right ankle.

In March 2016, the Veteran presented for another VA examination before the same examiner that conducted the above 2014 examination.  On clinical interview, he reported having difficulty with weight bearing activities, difficulty with stairs and with inclines.  He reported that he had left ankle pain and weakness.  On examination, he demonstrated right ankle plantar flexion to 40 degrees and dorsiflexion to 15 degrees.  There was evidence of pain with weight bearing.  The examiner indicated walking on uneven ground contributes to functional loss.  Repetitive use testing did not result in any additional limitation of motion or functional loss.  There was no localized tenderness or pain on palpation indicated.  He retained reduced 4/5 right ankle strength with no muscle atrophy.  The examiner specifically found that the Veteran did not have ankylosis.  The examiner indicated that the Veteran had never undergone right ankle surgery.  The examiner indicated that the Veteran regularly used a right ankle brace and cane for ankle and residuals of stroke in October 2012.  The examiner commented that the Veteran has been on disability since the stroke and is unable to do a job requiring weight-bearing.  

Having reviewed the evidence of record, the Board concludes that the Veteran's right ankle findings are consistent with "moderate" limitation of motion.  A finding of "marked" limitations is not appropriate as the Veteran retained half of normal ranges of motion and retained at least 4/5 strength based on the recent March 2016 examination. Moreover, the record does not demonstrate that the Veteran's limitation of motion was so pronounced as to be noticeable.  The Veteran's right ankle results in some limitations, but this is expected as the Veteran was provided with a compensable rating for moderate limitation of motion of the ankle.  The clinical testing and observation of the Veteran's right ankle does not suggest that his right ankle is so functionally limited that it should be described as marked.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed in reaching the conclusion that the Veteran does not have marked limitation of motion in his right ankle disability, the Board has considered functional limitation.  While the VA examiner that evaluated the Veteran in February 2014 and March 2016 indicated right ankle pain on movement, the Veteran nevertheless retained range of motion comparable to a moderate limitation of motion.  Moreover, while the Veteran did show some limitation of motion, neither pain, nor repetitive motion testing caused any significant additional functional loss of motion.  

While the Veteran has been shown to experience right ankle pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained range of motion comparable to moderate limitations. To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. However, here, the Veteran is currently assigned the minimum compensable rating based on limitation of motion.  As such, 4.59 does not mandate a separate rating.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's right ankle undoubtedly causes some issues.  However, the record contains no evidence showing that his right ankle disability rises to the level of assignment of a rating in excess of 10 percent.  Thus, a greater rating for limitation of motion is not warranted.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a schedular rating in excess of 10 percent prior for right ankle disability.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
 
Hearing Loss

By rating action of April 2011, the RO granted service connection for right ear hearing loss, assigning a noncompensable evaluation, and in February 2014, subsequently granted service connection for left ear hearing loss.  Thereafter, in a February 2014 supplemental statement of the case, the RO combined the two disabilities into a single bilateral hearing loss disability, granted an increased rating of 10 percent for both disabilities and assigned the same effective date from February 11, 2014, under Diagnostic Code 6100 for hearing loss.  The Veteran contends that his hearing loss is more disabling than reflected by the currently assigned 10 percent disability rating.   

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

In February 2014, the Veteran was afforded a VA audio examination.  Results from the audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
25
20
35
LEFT
20
25
25
30

Puretone averages were 26 decibels for the right ear and 25 decibels for the left ear. Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 70 percent in the left ear, using Maryland CNC tests.  Based on those results, with the utilization of Table VI, the Veteran has Level IV bilateral hearing impairment.  

Applying the results of the Veteran's February 2014 VA audiogram reveals no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear. Then, application of the above-noted findings to Table VII results in a 10 percent disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  At no time during the appeal period has the Veteran's hearing loss disability been shown to rise to the level of symptomatology required to support a higher rating.  The evaluation for hearing loss is based on objective testing.  Thus, the VA examination report does not support the assignment of a disability rating higher than that currently assigned-a 10 percent rating- for the appeal period from February 11, 2014.

The Board has considered the Veteran's contentions with regard to his claim for higher ratings.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Further, the Board observes that the above VA audiological examination report is based on consideration of the applicable provisions of VA's rating schedule and consider the Veteran's statements of the effects of his hearing impairments on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, even with consideration of those problems, a rating higher than the currently assigned 10 percent is not warranted under the relevant criteria.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for right ankle disability is denied. 

Entitlement to a disability rating higher than 10 percent for hearing loss is denied. 




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


